DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 14 January 2021 has been entered, leaving claims 1-8, 10, 11, and 20-30 pending.

Election/Restrictions
Applicant’s election without traverse of Species A1 and B1 in the reply filed on 14 January 2021, which is made in addition to the previous elected Group I invention, is acknowledged, thereby leaving subject matter pertaining to non-elected Species A2 (i.e. the claim 25 thermoforming to form a pre-laminate, which coincides with the disclosed Fig. 6A-D embodiment and lies in contrast to the elected Species A1 shaping before fixing), and non-elected B2-B3 withdrawn from further consideration pursuant to 37 CFR 1.142(b) at this time.

Claim Objections
Claims 1-8, 10, 11, 20-24, and 26-30 are objected to because of the following informalities:  
At line 2 of claim 1, “, the trim component” should be added between “interior” and “comprising”.

At line 3 of claim 1, “, the method” should be added between “tool” and “comprising”.
This same above change should also be made at line 3 of claim 20.
At line 2 of claim 1 step (b), it appears that the term “form” should be changed to “shape”.
The term “Claim” at line 1 of each of dependent claims 2-8, 10, 11, 21-24, and 26-30 should not be capitalized.
At line 2 of claim 3, “; wherein each segment” should be changed, for example, to “, and wherein each of the at least one segment”.
In claim 4, “of the at least one” should be added between “each” and “segment”.
Also in claim 4, it appears that terms such as “with one another” should be added after “combined”.
This same above addition should also be made after the term “combined” in the 2nd to last line of claim 20.
 At line 2 of claim 5, “and” should be added prior to “(b)”.
This same above addition should also be made prior to “(b)” in each of claims 6, 7, 10, 22 and 24 (in the recited joining steps), and 28, and also prior to “(c)” in claim 8.
The term “and” should be added after the semi-colon ending the 3rd to last line of claim 20.
The recitation of “the segments” in the claim 24 joining step should be changed to “each of the at least one segment”.
Also in the claim 24 joining step, it appears that “with” should be changed, for example, to “with one another by”.
This same above addition should also be made to the term “with” in the claim 22 joining step.
 In the claim 24 applying step, the semi-colon should be changed to “and”.		This same above addition should also be made to the claim 22 applying step.
In claim 26 it appears that the term “and” at line 2, between “layer” and “the”, should be changed either to “to” or “with”, or terms such as “with one another” should be added after “cover material”.
In each of claims 29-30, “the” should be added prior to “base layer”.
Appropriate correction of these issues (a)-(n) is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8, 10, 11, 20-24, and 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The following limitations, in particular, raise indefiniteness issues:
Since antecedent basis is not clearly conveyed, it is unclear if the claim 1 line 2-3 recitation of “and backed with a foam material” is referring back to the previously recited 
Since antecedent basis is not clearly conveyed, it is unclear if the claim 1 line 3 recitation of “in an apparatus comprising a tool” is referring back to the previously cited backing with a foam material, to the previously recited providing in a shape, or to the previously recited method as a whole, to be performed in the apparatus comprising a tool. If only the first of these interpretations (i.e. backing with foam) is intended and fully supported, then claim 1 is furthermore incomplete for omitting an essential step of providing what results from claim 1 step (b) into the preamble apparatus comprising a tool, such omission amounting to a gap between the claimed steps (see MPEP § 2172.01 regarding omission of essential steps and/or subject matter from the claim(s)).
The claim 20 line 2-3 recitation of “in an apparatus comprising a tool” is considered indefinite for the same reason as outlined above for this same limitation in claim 1, and claim 20 is likewise believed to be incomplete for omitting an essential step of providing what results from claim 20 step (b) into the preamble apparatus comprising a tool if it is in fact intended for only the plastic introduction step to be performed in this apparatus and/or in the tool thereof.
The claim 1 step (b) recitation of the cover material being provided substantially in “the” form of the base layer lacks antecedent basis, in particular since no such “form” of the base layer is previously recited. If this is intended to refer to the cover layer being provided substantially in the “shape” of the base layer provided by claim 1 step (a), then a correction should be made to this effect as suggested under claim objection (c) above.
In relation to indefiniteness issue (b) above, step (d) of each of claims 1 and 20 both recite “removing the formed component from the tool” without these claims ever previously specifying that the formed component, as a whole (i.e. anything other than the introduced foam/plastic material), is ever provided into the apparatus tool. This issue would be addressed by specifying exactly when, in these claims, a specific component or components (e.g. what results from step (b) if this is in fact intended and fully supported), is placed or arranged into the apparatus tool.
It is unclear if the claim 2 recitation that the base layer “comprises” at least one of a barrier layer, foil, and film requires for these to be provided in addition to the base layer or for the base layer to be provided as these one or more materials.
It is unclear in claim 3 exactly what is meant by each cover material segment being “combined onto the base layer”, and in particular whether this combining takes place by the claim 1 step (b) placing or by some additional step or operation distinct therefrom. It is further unclear exactly what is being “combined”, i.e. the at least one segment, or these segments, individually, with the base layer.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
In the present instance:
Claim 5 recites option (b) of attaching to the base layer as the broad recitation, and the claim also recites option (a) of pre-fixing to the base layer, which is the narrower statement of the range/limitation, particularly since pre-
Claim 6 recites option (b) of placing on the base layer as the broad recitation, and the claim also recites option (a) of selectively attaching to the base layer, which is the narrower statement of the range/limitation, particularly since selectively attaching is a type of placing, or in other words since option (b) of placing is encompassing of what option (a) recites.
Claim 8 recites option (a) of securing by heat as the broad recitation, and the claim also recites option (b) of securing by heat from the heating system, which is the narrower statement of the range/limitation.
Claim 28 recites option (a) of polypropylene as the broad recitation, and the claim also recites option (b) of a foamed polypropylene thermoformed film, which is the narrower statement of the range/limitation.
Claims 5, 6, 8, and 28 are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (1) merely exemplary of the remainder of the claim, and therefore not required, or (2) a required feature of the claims.
Appropriate correction should be made consistent with the Species A1 and B1 election.
In relation to indefiniteness issue (f) above, since antecedent basis is not clearly conveyed, it is unclear whether the “joining” of claim 24 is further limiting the term “combined” in claim 3 or may be construed as distinct therefrom.
This same indefiniteness issue also exists for the claim 22 joining step.
It is unclear in claim 26 exactly what the base layer and cover material are being joined with. If this intends for these components to be joined with one another, then a suggested correction to this effect appears under claim objection (l) above.
Since antecedent basis is not clearly conveyed, it is unclear if the claim 29-30 attaching is further limiting the claim 1 step (b) placing or may be construed as distinct therefrom.
Appropriate correction of these issues (a)-(j) is required.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10, 11, 24, 26, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stachura et al. (US 2010/0264698).
As to claim 1, Stachura teaches a method for producing a component which either constitutes a trim component for a vehicle interior, or which may be utilized therefor, the component comprising a cover material 102 on a base layer 103 provided in a shape and backed with a foam material 104 (see, for example, the article embodiment(s) represented by figs. 3 and/or 6-8, in addition to the corresponding description thereof), the method comprising: providing the base layer 103 in the shape shown for example in figs. 4-6 and/or in the shape described for example at [0025]; placing the cover material 102 onto the base layer so that the cover material is provided substantially in the form of the base layer in at least one region thereof, as shown for example in figs. 3-6 and 10 and/or as described for example in the first sentence of [0031] (note disclosure of material 102 being disposed over base 103 and therefore conforming to its shape), and/or as described in the final sentence of [0036] (note disclosure of material 102 being pressed against base 103 and therefore conforming to its shape in at least the pressing region); introducing foam into a tool of an apparatus to form a formed component comprising the 
Stachura’s above-cited technique comprises one or more of the claim 2 barrier layer, foil, and/or film as the above-cited base layer 103, comprises the claim 3 segment 102 or combined segments 102A/B to form the claim 4 shape, comprises the claim 5 pre-fixing and/or attaching either by way of Stachura’s disclosed sealing (including for example by the [0036] pressure P), by fixing into pocket 112 (figs. 3 and 5), and/or by way of foam 104, comprises the claim 6 selective attachment and/or placing either by the aforementioned features pertaining to claim 5 or by merely disposing cover material 102 onto base layer 103, comprises the claim 7 material(s) ([0003], [0031]), comprises the claim 10 impermeability conveyed not only by the disclosed sealing and leak prevention provided by base layer 103 (see at least [0050]), but also by the materials disclosed therefor [0025] and by the depicted fig. 3, 6, 7, and 10 configurations in which the foam conforms to the base layer shape, comprises the claim 11 securing by adhesive via foam 104 when the formed component is formed, comprises the claim 24 seaming, use of adhesive (final sentence of [0037]), and attaching to base layer 103 at where the adhesive was applied at the seam before introducing foam 104 (see again the aforementioned [0037] citation, noting again that foam 104 is applied after cover 102 is disposed onto base 103), comprises the claim 26 joining before introducing foam (note also above-cited disclosure of pressure P applied during foam introduction, the claim 26 slip prevention being a natural result thereof), and comprises the claim 28 polypropylene [0025]. See also the citations taken from Stachura as outlined under the rejection of claim 1 above as they pertain to these dependent claims.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stachura as applied to claims 1-7, 10, 11, 24, 26, and 28 above, and further in view of Gerken et al. (US 2004/0134588).
While Stachura teaches the claim 8 injection mold and securing by pressure as disclosed for example as the [0036] pressure P, Stachura does not appear to explicitly disclose the claim 8 heating system. However, Gerken teaches a related technique also pertaining to multi-layer vehicle panels [0067], in particular whereby the foaming mold is provided with a heating system to facilitate the foaming process [0031]. It would have been obvious for one of ordinary skill in the art to incorporate such a heating system into Stachura’s disclosed mold as providing an art-recognized suitable and/or interchangeable foaming process/system, particularly since Stachura outlines that any foam material (e.g. one that foams under applied heat such as that of Gerken) may be utilized [0032].

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Stachura as applied to claims 1-7, 10, 11, 24, 26, and 28 above, and further in view of Haas et al. (US 7,638,197)
While Stachura teaches that shaping techniques such as stamping or other suitable molding techniques may be utilized for shaping the base layer depending for example on the material used therefor, Stachura does not appear to explicitly disclose the claim 27 thermoforming. However, Haas teaches a related technique also pertaining to multi-layer vehicle panels (abstract), in particular whereby thermoforming may be performed in advance of combining the multiple layers together, this combining being performable by molding as performed also by Stachura as outlined under the rejection of claim 1 above (see Haas at least at 7:36-37 and 8:1-2 for a layer (i) which is thermoformed in advance of the manufacturing or molding process). It .

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Stachura as applied to claims 1-7, 10, 11, 24, 26, and 28 above, and further in view of either Fox (US 8,458,905) or Grabowski (US 7,678,305).
While Stachura outlines one or more ways in which the above-cited cover and base are attached or fixed to one another, including for example by disposing one over the other, applying pressure, and/or sealing, Stachura does not appear to explicitly disclose the claim 29-30 adhesive. However, Fox teaches a related technique also pertaining to multi-layer vehicle components, (abstract, figures), in particular whereby a cover material 18 may be attached to a base 16 by any number of techniques, including for example by use of an adhesive (4:7-10), this adhesive constituting the claim 30 layer based on the broadest reasonable interpretation of this term consistent with the plain and ordinary meaning thereof on account of it being applied between two sheet layers. As an alternative to Fox, Grabowski likewise teaches a multi-layer vehicle component (abstract, figures), whereby an adhesive bonding two trim part layers 20 and 26 is even explicitly disclosed as a film or layer (see at least 4:4-9). It would have been obvious for one of ordinary skill in the art to incorporate these teachings from either Fox and/or Grabowski into Stachura as providing an art-recognized suitable, interchangeable, or improved means for bonding Stachura’s cover 102 and base 103 to one another in the manner intended thereby for at least Stachura’s disclosed sealing surface.
Claims 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stachura et al. (US 2010/0264698).
As to claim 20, Stachura teaches a method for producing a component which either constitutes a trim component for a vehicle interior, or which may be utilized therefor, the component comprising a cover material 102 backed with plastic 104 (see, for example, the article embodiment(s) represented by figs. 3 and/or 6-8, in addition to the corresponding description thereof), the method comprising: providing base layer 103 in the shape shown for example in figs. 4-6 and/or in the shape described for example at [0025]; placing the cover material 102 onto the base layer so that the cover material is provided substantially in the shape of the base layer in at least one region thereof, as shown for example in figs. 3-6 and 10 and/or as described for example in the first sentence of [0031] (note disclosure of material 102 being disposed over base 103 and therefore conforming to its shape), and/or as described in the final sentence of [0036] (note disclosure of material 102 being pressed against base 103 and therefore conforming to its shape in at least the pressing region); introducing plastic into a tool of an apparatus to form a formed component comprising the cover material 102 with the base layer 103 and a plastic material 104 (see again the above-cited fig. 3 and 10 embodiments in addition to the alternative fig. 6 embodiment); and removing the formed component from the apparatus tool (see at least the final sentence of [0048]), wherein the cover material comprises segments 102A/B of at least one of the claimed materials (see at least [0003] and [0031] for cover layer material(s)), and wherein the segments 102A/B are configured to be combined so as to conform to the base layer shape in at least the disclosed pressing/sealing region thereof (see at least the above citations).
Stachura’s above-cited technique comprises the claim 21 formed component which either generally conforms to the shape of base 103 or has the shape of base 103 on account of base 103 and its shape being integral components of the formed component (the component in other words “having” the base shape in that it is entirely captured thereby), comprises the claim 22 seaming, use of adhesive (final sentence of [0037]), and attaching to base layer 103 at where the adhesive was applied at the seam before introducing plastic 104 (see again the aforementioned [0037] citation, noting again that plastic 104 is applied after cover 102 is disposed onto base 103), this adhesive constituting the claim 23 layer based on the broadest reasonable interpretation of this term consistent with the plain and ordinary meaning thereof on account of it being applied between two sheet layers.

Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure and may be relied upon in subsequent rejections against claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Atul P. Khare/Primary Examiner, Art Unit 1742